Citation Nr: 0021445	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Timeliness of the appellant's application for waiver of 
recovery of an overpayment of improved death pension 
benefits, calculated in the amount of $4,137.00 over the 
period of September 1, 1989 to July 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from May 1943 to October 
1943.  

In its current status, the case returns to the Board of 
Veterans' Appeals (Board) following development made pursuant 
to its November 1999 remand.  However, additional development 
is required prior to completion of the appellate review.  

The previous remand by the Board requested the RO to obtain 
evidence of the date that the appellant was notified of the 
actual amount of the indebtedness assessed against her, and 
evidence that she was notified of her appellate rights.  The 
RO was also instructed to determine whether or not a 
Committee on Waivers (COW) folder existed; if so, this was to 
be associated with the veteran's claims folder.  

In response, the RO determined that no COW folder existed.  
The RO obtained a memorandum, dated in December 1999, which 
certified that the date of the first demand letter was 
January 10, 1991, and that the letter was sent to the 
appellant at a specified post office box in Shelby, Ohio. 

As the appellant's representative has noted in June 2000, 
this post office box address was not the appellant's address 
of record until 1996.  Moreover, the record shows that by 
correspondence dated in January 1991, the appellant notified 
the RO that her mailing address had changed in the previous 6 
months.  

In view of these facts, the Board finds that an additional 
remand is necessary for the following actions:

1.  The RO should again attempt to 
certify the address to which the first 
demand letter was sent.  If the address 
cannot be certified, the record should 
document the determination that this 
address could not be certified.  

2.  The RO then should review the 
timeliness of the appellant's request for 
a waiver in light of the additional 
development.  If the benefit sought on 
appeal is not granted, then the appellant 
and her representative should be provided 
with a supplemental statement of the 
case.

After she and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



